UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27485 SUN RIVER ENERGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1491159 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5950 Berkshire Lane, Suite 1650, Dallas, Texas 75225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (214) 369-7300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No There were 31,415,880 shares issued and outstanding of the registrant’s Common Stock as of September 16, 2011. SUN RIVER ENERGY, INC. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial statements 2 Item 2. Management’s discussion and analysis of financial condition and results of operations 9 Item 3. Quantitative and qualitative disclosures about market risk 10 Item 4. Controls and procedures 10 PART II—OTHER INFORMATION Item 1. Legal proceedings 11 Item 1A. Risk factors 11 Item 2. Unregistered sales of equity securities and use of proceeds 11 Item 3. Defaults upon senior securities 11 Item 4. (Removed and reserved) 11 Item 5. Other information 12 Item 6. Exhibits 13 1 PART I—FINANCIAL INFORMATION Sun River Energy, Inc. Consolidated Balance Sheets (in thousands) July 31, April 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Total current assets Oil and gas properties—net, based on full cost method of accounting: Property subject to amortization Property not evaluated and not subject to amortization Furniture, fixtures, and equipment, net Goodwill Deposits 14 15 Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities Accounts payable and accrued expenses $ $ Accrued expenses – related parties Asset retirement obligations – current 19 19 Notes payable 86 88 Notes payable – related party Total current liabilities Asset retirement obligations, net of current portion 40 39 Total liabilities Commitments and contingencies Stockholders’ equity Preferred Stock, 8,750,000 shares authorized, par value $.01 no shares issued and outstanding at July 31, 2011 andApril 30, 2011, respectively - - 8% Series A cumulative convertible preferred stock, par value $.01; authorized 1,250,000 shares, 50,000 and 251,000 shares issued as of July 31 and April 30, 2011, respectively 1 3 Common stock — $.0001 par value; authorized, 100,000,000 shares; 30,630,880 shares and 27,946,898 at July 31 and April 30, 2011, respectively 3 3 Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 SUN RIVER ENERGY, INC. Consolidated Statements of Operations (Unaudited, in thousands, except for share data) For the three months ended July 31, Revenues $ $ - Operational expenses: Lease operating expense 41 Production taxes 11 - Depreciation, depletion and amortization 41 - General and administrative Total operational expenses Net loss from operations ) ) Other income (expense) Interest expense ) ) Net loss applicable to common stockholders $ ) $ ) Per share information Net loss per common share Basic and diluted $ ) $ ) Weighted average number of common stock outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 SUN RIVER ENERGY, INC. Consolidated Statements of Cash Flows (Unaudited, in thousands) For the Three Months Ended July 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion, amortization, and accretion of asset retirement obligation 41 - Impairment of oil and gas properties - Equity issued for services Changes in current assets and liabilities: Decrease in accounts receivable - Increase in accounts payable and accrued liabilities Increase in other assets and other liabilities (5 ) - Net cash used in operating activities ) 0 Cash flows from investing activities: Investment in oil and gas properties ) - Net cash used in investing activities ) - Cash flows from financing activities: Preferred stock issued for cash - Payments on notes (3
